      Case 2:19-cv-02237-KHV-JPO Document 1 Filed 05/15/19 Page 1 of 5



                                                                                                Reset Form!


                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

NDIOI                                                      )
                                                                                      FILED
                                                           )                             MAY 15 2019
                rv.   Io 1!f\\ Jr:                         )
                                                           )
                                                           )
                                                                                    By   1VfJ
                                                                                     TIMOTHY M. OBRIEN CLERK
                                                                                                       Deputy

      (Enter above the   ful/ name of Plaintiff(s))        )
                                                           )
vs.                                                        )
                                                           )
                                                               Case Number: ~ ~ \ '\ - CV ... ~~3=1-            -K\\'V .-J1D
                                                           )             (To be assigned by Clerk)
                                                           )


                                           )
                                           )
                                                      ""
~-=~"'---,-,,..__----'---f-=--~~--=-~~~~~~-)
                                           )

(Enter above the full name and address of
Defendant in this action - list the name and address
of any additional Defendants on the back side of
this sheet.)

                      EMPLOYMENT DISCRIMINATION COMPLAINT

1.       This employment discrimination lawsuit is based on (check only those that apply):

         l:&J    Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq.,
                 for employment discrimination on the basis of race, color, religion, gender, or
                 national origin.
                 NOTE: In order to bring suit in federal district court under Title VII, you must first
                 obtain a right-to-sue letter from the Equal Employment Opportunity Commission.

        0        Age Discrimination in Employment Act of1967, as amended, 29 U.S.C. §§ 621, et
                 seq., for employment discrimination on the basis of age (age 40 or older).
                 NOTE: In order to bring suit in federal district court under the Age Discrimination
                 in Employment Act, you must first file charges with the Equal Employment
                 Opportunity Commission.

        0        American with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq.,
                 for employment discrimination on the basis of disability.
                 NOTE: In order to bring suit in federal district court under the American with

                                                      1
     Case 2:19-cv-02237-KHV-JPO Document 1 Filed 05/15/19 Page 2 of 5




               Disabilities Act, you must first obtain a right-to-sue letter from the Equal
               Employment Opportunity Commission.

        D      Other (Describe)




2.     If you are claiming that the discriminatory conduct occurred at a different location than the
       address provided for Defendant, please provide the following information:


       (Street Address) (City/County)    (Stat~ (Zip Code)
3.     When did the discrimination occur? Please give the date or time period:



                             ADMINISTRATIVE PROCEDURES

4.     Did you file a charge of discrimination against Defendant(s) with the Kansas State
       Division of Human Rights or the Kansas State Commission on Human Rights?

        D     Yes
        Cl    No

5.     Did you file a charge of discrimination against Defendant(s) with the Equal Employment
       Opportunity Commission or other federal agency?

        IXI Yes
       ~No

6.     Have you received a Notice of Right-to-Sue Letter?
        fXI   Yes I I No
       If yes, please attach a copy of the letter to this complaint.

7.     If you are claiming age discrimination, check one of the following:

       ~ 60 days or more have passed since I filed my charge of age discrimination with the
       ~Employment Opportunity Commission.
       L_J
       _ _ fewer than 60 days have passed since I filed my charge of age discrimination with

                                                  2
      Case 2:19-cv-02237-KHV-JPO Document 1 Filed 05/15/19 Page 3 of 5




        the Equal Employment Opportunity Commission

                                   NATURE OF THE CASE
8.      The conduct complained of in this lawsuit involves (check only those that apply):
        D failure to hire me
        I I termination of my employment
        _oo_ failure to promote me
        D failure to accommodate my disability
        [X] terms and conditions of my employment differ from those of similar employees
        00 retaliation
        W harassment
        I I reduction in wages
        [X] other conduct (specify):




        Did you complain about this same conduct in your charge of discrimination?



9.      I believe that I was discriminated against because of (check all that apply):

        llt_ my race or color, which is     B\ ~c.lc.
         D my religion, which is
        JXJ__ my national origin, wh-i-ch-is-~A~M~...-Ctl'-~-(~tJ~i-,e
         D my gender, which is D male; D female
                                                                         r'   ~)

         D my disability or perceived disability, which is _ _ _ _ _ _ _ _ _ _ __
         D my age (my birth ~ear is:                             )
        _00__ other: P..e.f=o..:'\ ,..,+to~ f.e-y E eo        pvotoe
                                                                   c.t.e.tA
        lxl°u   state the same reason(s) in your charge of discrimination?
              Yes      _D__No

10.     State here, as briefly and clearly as possible, the essential facts of your claim. Describe
        specifically the conduct that you believe is discriminatory and describe how each
        defendant is involved in the conduct. Take time to organize your statement; you may use
        numbered paragraphs if you find it helpful. It is not necessary to make legal arguments, or
        to cite cases or statutes.




                                                 3
      Case 2:19-cv-02237-KHV-JPO Document 1 Filed 05/15/19 Page 4 of 5




        (Attach additional sheets as necessary).

11.     The acts set forth in paragraph 10 of this complaint:
        _0_ are still being committed by Defendant.
         I I are no longer being committed by Defendant.
        1I[ may still be being committed by Defendant.
12.                                            Plaintiff:
         IX] still works for Defendant
         I I no longer works for Defendant or was not hired
13.     If this is a disability-related claim, did Defendant deny a request for a reasonable
        accommodation?
         D      Yes      D       No           ~/A




                                    REQUEST FOR RELIEF

As relief from the allegations of discrimination as stated above, Plaintiff prays that the court grant
the follojinj relief to Plaintiff: (check any and all that apply)
                  Defendant be directed to employ Plaintiff
       ----r-1---rl-Defendant be directed to re-employ Plaintiff
                  Defendant be directed to promote Plaintiff
                  Defendant be directed to~~~~~~~~~~~~~~~~~~-




                                                   4
    Case 2:19-cv-02237-KHV-JPO Document 1 Filed 05/15/19 Page 5 of 5




          00    Injunctive re lief (please exp lain):       sf.a~   t..1.n.11 ........t   Ill"',(   ~I ~ .-."'"' )\ .IL ·k.I)
          fXl   Monetary damages (please explain): A pec..,ni "'"'/                   l•J~J         t>./ \,. ~/L (Jf' #..TTP'
          00    Costs and fees involved in litigating this case                                           '
          00    As additional relief to make Plaintiff who le, Plaintiff

 seeks:   ~°'~ UJ1'~k ~Y" ~11 IV\4r\~~ry /4IS Olcc.rve.tl J C4t'A-p ew"-+o"Y
lr.11\~ o.f. t300, ooo ~ t"Mdti'o~\ Jisffell
and such other relief as may be appropriate, including attorney's fees, if applicable.



 Signed this   _1L_ day of~M-~__,1r-------' 2~

                                                            ~ignat~+
                                                             "'"' 'o\'     0 ,~,, e ,Cv r\4
                                                             Name (Print or Type)
                                                             'i~~\.J       rJ. 1oaf,.               sr.
                                                             Address
                                                            ~~SA.S        City /(.s            bl:J/o'I- S"ol'I
                                                             City State Zip Code
                                                              q1i- ~r-1-
                                                             Telephone Number
                                                                                    1' o'
                               DESIGNATION OF PLACE OF TRIAL

Plaintiff designates { 0Wichita, CX'IKansas City, Oopeka}, Kansas as the location for the trial in
                             (Select One Location)
this matter.



                                  REQUEST FOR TRIAL BY .JURY

Plaintiff requests trial by jury. _lXl_Yes       _O_No
                                       (Select One)


nated:    or/tr/-;.ot9
(Rev. 10/15)


                                                        5
